Title: To James Madison from Thomas Lloyd, 29 April 1813
From: Lloyd, Thomas
To: Madison, James


Respected Sir
Alexandria April 29th. 1813
Let me inform you, that at the solicitation of Mr. Snowden the printer of a daily paper here, I have been down in this place for more than six weeks; he told me that he would assure me—One hundred dollars for teaching some of his friends my System of Short-hand I have taught all those he recommended to me—viz Snowden, Slocum, John Lloyd, Lewis Neile, Vowel & Mr. McKinna the Cashier of the bank of Alexandria. They have paid me (except Snowden) the charge I made; and after all I am left without the means of defraying my Expences home; and must remain here unless your liberality will furnish what is requisite for that purpose.
I cannot ask Strangers in this place for money. I however ask it of you as an act of  I do not write the word: my System of Short-hand is nearly compleated, and the finish Mrs. Lloyd writes me cannot be effected without my being in Phila.

Will you address me at McKinna’s cashier of the Bank of Alexandria Your obdient Servant
Thomas Lloyd
